IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 37173

STATE OF IDAHO,                                  )     2010 Unpublished Opinion No. 673
                                                 )
       Plaintiff-Respondent,                     )     Filed: October 15, 2010
                                                 )
v.                                               )     Stephen W. Kenyon, Clerk
                                                 )
TRACY MICHAEL TWISS,                             )     THIS IS AN UNPUBLISHED
                                                 )     OPINION AND SHALL NOT
       Defendant-Appellant.                      )     BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Michael E. Wetherell, District Judge.

       Order revoking probation and requiring execution of modified unified ten-year
       sentence, with four-year determinate term, for felony driving under the influence,
       affirmed.

       Molly J. Huskey, State Appellate Public Defender; Justin M. Curtis, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                   ______________________________________________

                        Before GUTIERREZ, Judge; GRATTON, Judge;
                                  and MELANSON, Judge

PER CURIAM
       Tracy Michael Twiss pled guilty to felony driving under the influence. I.C. §§ 18-8004,
18-8005(5). In exchange for his guilty plea, additional charges were dismissed. The district
court imposed a unified ten-year sentence with a five-year determinate term, but after a period of
retained jurisdiction, suspended the sentence and placed Twiss on probation. Subsequently,
Twiss admitted to violating several terms of the probation, and the district court consequently
revoked probation and ordered execution of Twiss’s sentence. However, the district court
reduced Twiss’s sentence to a unified term of ten years, with a minimum period of confinement
of four years. Twiss filed an I.C.R. 35 motion for reduction of his sentence, which the district



                                                1
court denied. Twiss appeals, contending that the district court abused its discretion in revoking
probation and that the sentence is excessive.
       It is within the trial court’s discretion to revoke probation if any of the terms and
conditions of the probation have been violated. I.C. §§ 19-2603, 20-222; State v. Beckett, 122
Idaho 324, 325, 834 P.2d 326, 327 (Ct. App. 1992); State v. Adams, 115 Idaho 1053, 1054, 772
P.2d 260, 261 (Ct. App. 1989); State v. Hass, 114 Idaho 554, 558, 758 P.2d 713, 717 (Ct. App.
1988). In determining whether to revoke probation a court must examine whether the probation
is achieving the goal of rehabilitation and consistent with the protection of society. State v.
Upton, 127 Idaho 274, 275, 899 P.2d 984, 985 (Ct. App. 1995); Beckett, 122 Idaho at 325, 834
P.2d at 327; Hass, 114 Idaho at 558, 758 P.2d at 717. The court may, after a probation violation
has been established, order that the suspended sentence be executed or, in the alternative, the
court is authorized under Idaho Criminal Rule 35 to reduce the sentence. Beckett, 122 Idaho at
326, 834 P.2d at 328; State v. Marks, 116 Idaho 976, 977, 783 P.2d 315, 316 (Ct. App. 1989). A
decision to revoke probation will be disturbed on appeal only upon a showing that the trial court
abused its discretion. Beckett, 122 Idaho at 326, 834 P.2d at 328.
       Sentencing is also a matter for the trial court’s discretion. Both our standard of review
and the factors to be considered in evaluating the reasonableness of a sentence are well
established and need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822
P.2d 1011, 1014-15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-
73 (Ct. App. 1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982).
When reviewing the length of a sentence, we consider the defendant’s entire sentence. State v.
Oliver, 144 Idaho 722, 726, 170 P.3d 387, 391 (2007).
       When we review a sentence that is ordered into execution following a period of
probation, we will examine the entire record encompassing events before and after the original
judgment. State v. Hanington, 148 Idaho 26, 29, 218 P.3d 5, 8 (Ct. App. 2009). We base our
review upon the facts existing when the sentence was imposed as well as events occurring
between the original sentencing and the revocation of probation. Id.
       Applying the foregoing standards, and having reviewed the record in this case, we cannot
say that the district court abused its discretion either in revoking probation or in ordering
execution of Twiss’s modified sentence. Therefore, the order revoking probation and directing
execution of Twiss’s previously suspended sentence is affirmed.


                                                2